MEMORANDUM*
1. The district court did not err in granting summary judgment on plaintiffs’ excessive force claim. Given the undisputed evidence regarding Robert Howell’s actions as the officers entered his residence, the conduct of the police during the arrest of both plaintiffs was “objectively reasonable.” Long v. City & County of Honolulu, 511 F.3d 901, 905 (9th Cir.2007). No reasonable jury could find that the police intentionally or recklessly provoked a violent response. Billington v. Smith, 292 F.3d 1177, 1190-91 (9th Cir.2002).
2. Nor did the court err in granting summary judgment on plaintiffs’ unlawful *469arrest claim. Given the aforementioned evidence, there was ample probable cause to arrest Robert Howell. See Allen v. City of Portland, 73 F.3d 232, 237 (9th Cir.1995). As we note in the accompanying opinion, the jury found the search reasonable, so Howell cannot argue that the arrest was proximately caused by an illegal search.
3. Without a constitutional violation, there can be no claim for failure to train or supervise. Cf City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989).
4. For the reasons set forth in the accompanying opinion, the district court did not abuse its discretion in denying plaintiffs’ motion for a new trial. A rational trier of fact could have reached the jury’s verdict. See United States v. Chen, 754 F.2d 817, 821 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.